


110 HR 1370 IH: Disabled Veterans Sports and Special

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1370
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. Buyer (for
			 himself, Mr. Boozman,
			 Mr. Burton of Indiana,
			 Mr. Bilirakis,
			 Ms. Herseth, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish in
		  the Department of Veterans Affairs an Office of National Veterans Sports
		  Programs and Special Events.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Sports and Special
			 Events Promotion Act of 2007.
		2.Department of
			 Veterans Affairs Office of National Veterans Sports Programs and Special
			 Events
			(a)Establishment of
			 Office of National Veterans Sports Programs and Special
			 EventsChapter 3 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					321.Office of
				National Veterans Sports Programs and Special Events
						(a)EstablishmentThere
				is in the Department an Office of National Veterans Sports Programs and Special
				Events. There is at the head of the Office a Director.
						(b)Responsibilities
				of DirectorSubject to the direction of the Secretary, the
				Director—
							(1)shall establish
				and carry out qualifying programs and events;
							(2)may provide for
				sponsorship by the Department of qualifying programs and events;
							(3)may provide for,
				facilitate, and encourage participation by disabled veterans in qualifying
				programs and events; and
							(4)shall cooperate
				with the United States Olympic Committee and its subsidiaries to promote the
				participation of disabled veterans in sporting events sponsored by the United
				States Olympic Committee and its subsidiaries.
							(c)Qualifying
				program or eventFor purposes
				of this section, a qualifying program or event is a sports program or other
				event in which veterans with disabilities participate and that is approved by
				the Secretary as being consistent with the goals and missions of the
				Department.
						(d)Monthly
				assistance allowance(1)The Director may provide
				a monthly assistance allowance to a veteran with a service-connected disability
				for any month in which the veteran is participating in any event sanctioned by
				the United States Olympic Committee or who is residing at a United States
				Olympic Committee training center.
							(2)The amount of the monthly assistance
				payable to a veteran under paragraph (1) shall be equal to the monthly amount
				of subsistence allowance that would be payable to the veteran under chapter 31
				of this title if the veteran were eligible for and entitled to rehabilitation
				under such chapter.
							(3)Any amount of assistance paid to a
				veteran under this subsection shall be in addition to any other assistance
				available to the veteran under any other provision of law.
							(e)Support for
				United States Olympic Committee military paralympic program(1)The Secretary shall
				enter into a memorandum of understanding with the United States Olympic
				Committee under which the Secretary shall agree to provide support, including
				direct support and reimbursement for Committee expenditures, for the military
				paralympic program of the Committee.
							(2)In the documents providing detailed
				information on the budget for the Department that the Secretary submits to
				Congress in conjunction with the President’s budget submission for each fiscal
				year pursuant to section 1105 of title 31, the Secretary shall set forth
				separately the amount requested to carry out this section under the following
				heading: United States Olympic Committee Military Paralympic Program
				Support.
							(3)There is authorized to be
				appropriated to carry out this subsection $2,000,000 for each fiscal
				year.
							.
			(b)Deadline for
			 memorandum of understandingNot later than 90 days after the date
			 of the enactment of this Act, the Secretary of Veterans Affairs shall enter
			 into the memorandum of understanding with the United States Olympic Committee
			 required under section 321(e)(1) of title 38, United States Code, as added by
			 subsection (a).
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						321. Office of National Veterans Sports
				Programs and Special
				Events.
					
					.
			
